DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chancellor S. Shafor on 08/31/2022.

The application has been amended as follows: 
1. A zinc ribbon anode comprising: 
a hollow elongated zinc ribbon having a first end, a second end opposite the first end, an outer surface, and an inner surface defining 
such that the hollow space is exposed only at the first opening and the second opening; and 
an elongated metal core disposed within the hollow space and in contact with the inner surface, 
wherein a cross-section of the hollow elongated zinc ribbon taken between the first end and the second end and perpendicular to the outer surface is polygonal in shape, and 
wherein the cross-section has an aspect ratio of at least 1.5:1.

Allowed Claims
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “an inner surface defining a hollow space extending from a first opening at the first end to a second opening at the second end; such that the hollow space is exposed only at the first opening and the second opening; and an elongated metal core disposed within the hollow space and in contact with the inner surface”. The closest prior art is Wellington (US 3152059 A). Wellington discloses a hollow elongated zinc ribbon having a first end, a second end opposite the first end, an outer surface, and an inner surface defining a hollow space extending from the first end to the second end (see e.g. col 2, lines 55-58 and #10 on Fig 1 of Wellington); and an elongated metal core disposed within the hollow space and in contact with the inner surface (see e.g. col 2, lines 55-60 and #11 on Fig 1 of Wellington). However, Wellington explicitly and repeatedly states that hollow space and the metal core in the hollow space is exposed at a bottom surface (see e.g. “the core of the anode must have an exposed surface”, see e.g. col 6, lines 11-13 of Wellington) and there is no teaching or motivation that would the claimed limitations obvious in view of Wellington. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795